—In an action to recover damages for personal injuries, etc., the defendants separately appeal from so much of an order of the Supreme Court, Kings County (Levine, J.), dated August 11, 1998, as denied their respective motions to change the venue of the action from the Supreme Court, Kings County, to the Supreme Court, Columbia County.
Ordered that the order is reversed insofar as appealed from, with costs, the motions are granted, and the clerk of the Supreme Court, Kings County, is directed to transfer the file in the action to the clerk of the Supreme Court, Columbia County.
A motion for a change of venue pursuant to CPLR 510 (3) based upon the convenience of witnesses must (1) set forth the names, addresses, and occupations of the prospective witnesses, (2) disclose the facts as to which the proposed witnesses will testify, (3) state whether the witnesses are willing to testify, and (4) explain how these witnesses would be inconvenienced in the event a change of venue were to be denied (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169; Rampe v Giuliani, 227 AD2d 605). The defendants’ submissions satisfied all of these required elements, and the plaintiffs’ opposition was insufficient to rebut their showing in. this regard. Accordingly, the Supreme Court improvidently exercised its discretion in denying the defendants’ respective motions for a change of venue. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.